Citation Nr: 1824657	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1959 to April 1963 and from August 1963 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a hearing before the Board in February 2018.  This request was subsequently cancelled.  

As discussed herein, the Veteran's November 2011 correspondence self-described as a "notice of disagreement (NOD)" with the November 2010 rating decision which implemented the Board's October 2010 decision cannot be considered a NOD.  However, to the extent that the Veteran is trying to pursue a new claim for an increased rating for hemorrhoids, this NOD raised an informal claim which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It would violate due process for the Board to take jurisdiction without an initial determination by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's correspondence in response to the November 2010 rating decision which implemented the Board's October 2010 decision granting an effective date of January 29, 2002 for the award of a 20 percent rating for hemorrhoids cannot be considered a jurisdiction-conferring NOD; therefore, the issue of entitlement to a rating in excess of 20 percent for hemorrhoids is not properly before the Board and is dismissed.


CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 20 percent for hemorrhoids is dismissed.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 19.4, 20.101, 20.202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2010, the RO issued a rating decision assigning an effective date of January 29, 2002 for the award of a 20 percent rating for hemorrhoids.  This rating decision was issued to implement the Board's October 2010 decision, which granted an effective date of January 29, 2002, for the award of a 20 percent disability rating for hemorrhoids.  

Although the Veteran filed a self-described "notice of disagreement" with the November 2010 rating decision and thereafter submitted a VA Form 9 regarding a claim for entitlement to a rating in excess of 20 percent for hemorrhoids (see May 2015 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal)), the Board notes that he cannot challenge the merits of the Board's October 2010 decision by expressing disagreement with the Agency of Original Jurisdiction's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); cf. Buckley v. West, 12 Vet. App. 76, 84 (1998) ("[D]isposition of a claim by an RO upon remand from the Board does not create a new decision by the [AOJ].")  Further, the issue decided by the Board was entitlement to an earlier effective date; the issue of the rating assigned for hemorrhoids was not adjudicated.  

Therefore, the Veteran's filing of the November 2011 "NOD", through his attorney who represented him at that time, with the November 2010 rating decision was improper, and the issue of entitlement to a rating in excess of 20 percent for hemorrhoids is not presently on appeal before the Board and is dismissed.


ORDER

The claim seeking a rating in excess of 20 percent for hemorrhoids is dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


